1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DANA SMITHEE, et al.,                           )   Case No.: 1:19-cv-00004-LJO-JLT
                                                     )
12                   Plaintiffs,                     )   ORDER GRANTING PLAINTIFFS’ MOTION FOR
                                                     )   EXTENSION OF TIME TO FILE FOURTH
13           v.                                      )   AMENDED COMPLAINT
                                                     )
14   CALIFORNIA CORRECTIONAL
                                                     )   (Docs. 61, 62)
     INSTITUTION, et al.,
15                                                   )
                Defendants.                          )   THIRTY-DAY DEADLINE
16                                                   )

17           On December 11, 2019, Plaintiffs filed a motion to extend time to file their fourth amended

18   complaint. (Doc. 61.) Plaintiffs notified the Court that the request to extend time is not objectionable

19   to any party. (Doc. 62.) Good cause appearing therefore, the Court GRANTS Plaintiffs’ motion to

20   extend time. Plaintiffs shall file their fourth amended complaint within thirty days from the date of

21   service of this order.

22
23   IT IS SO ORDERED.

24       Dated:     December 16, 2019                          /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
